Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to After-Final Amendment
	This action is in response to the Applicant’s after-final amendment filed on July 18, 2022.  Claims 1-20 are pending and will be considered for examination.  
	
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 8, and 15. All other claims are dependent on these independent claims.
	Claims 1, 8, and 15 recite a combination of elements not found in the prior art.  Specifically, these claims recite the following:

“...wherein the one or more ratings indicate a level of importance of the one or more selected attributes to a user...outputting, within the user interface, images of products in the first group of products identified based on the one or more selected attributes and the one or more ratings corresponding to the one or more selected attributes...”

Although claims 1, 8, and 15 recite an abstract idea, these claims are not directed to an abstract idea because the abstract idea is integrated into a
practical application. For example, the additional elements recited in claims 1, 8, and 15 apply or use the abstract idea in some other meaningful way beyond linking the use of the abstract idea to a particular technological environment. As such, claims 1, 8, and 15 recite patent-eligible subject matter.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 6,083,267 (“Motomiya”): Motomiya teaches a method comprising: receiving, by a computing device (Fig. 1, “8”), a selection of a first product (col. 3, lines 57-66 teaches presenting a user with a plurality of commodities and receiving a selection of a commodity; col. 4, lines 29-30); generating a user interface (Fig. 5A) comprising an image of the first product (Fig. 5A, “54”) and a plurality of attributes (Fig. 5A; col. 4, lines 32-35 teaches length and color of fasteners and beads); outputting the user interface to a display of the computing device (Fig. 5A); receiving, via the user interface and the display, a first user input of one or more selected attributes of the plurality of attributes (col. 4, lines 55- 67 teaches that the user selects material, length, and color; and col. 5, lines 6-15 teaches selecting fasteners); querying, by the computing device (Fig. 1, “8”), a product memory based on the one or more selected attributes (Fig. 1, “5”) corresponding to the one or more selected attributes to identify a first group of products related to the first product (Fig. 5B, “56” shows a plurality of fasteners); outputting, within the user interface, images of products in the first group of products (Fig. 5B); receiving, via the user interface and the display, a third user input indicating a selected product from the first group of products (col. 3, lines 57-66 teaches presenting a user with a plurality of commodities and receiving a selection of a commodity; col. 4, lines 29-30); determining, by the computing device, a selected attribute of the selected product (Fig. 6A, “61” shows bead colors); querying, by the computing device, the product memory based on the selected attribute to identify one or more additional products matching the selected attribute (Fig. 6A, “62”; col. 6, lines 4-9 shows bead shapes); and outputting, within the user interface, the one or more additional products matching the selected attribute (Fig. 6A). Motomiya does not teach or suggest the limitations identified above.
(ii) US 2006/0241901 A1 (“Hanus”): Hanus teaches that user can indicate the level of importance of an attribute when searching for a vehicle (Fig. 3B, “310”). Hanus also teaches that the level of importance can be adjusted (Fig. 3C). However, there is no motivation for combining Hanus with Motomiya because the Hanus reference is directed to searching for a vehicle whereas the Motomiya reference is directed to configuring a necklace.
(iii) “Willingness to pay for electric vehicles and their attributes” by Michael K. Hidrue et al. (“Hidrue”): Hidrue teaches various attributes associated with electric vehicles (Fig. 1). However, Hidrue does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/          Primary Examiner, Art Unit 3625